Citation Nr: 0107550	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1976.

The San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans (VA), Regional Office (RO) previously denied service 
connection for hepatitis in a November 1979 rating decision.  
The veteran was informed of the adverse determination, as 
well as his procedural and appellate rights, by VA letter 
dated November 23, 1979.  He did not initiate an appeal, and 
the decision became final.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the San Juan 
VARO, which denied the veteran's application to reopen his 
claim for service connection for hepatitis.  The veteran 
filed a timely notice of disagreement, but was not issued a 
statement of the case until December 1999.  Accordingly, the 
Board accepts his January 2000 substantive appeal as having 
been timely submitted.  38 C.F.R. § 20.302(b) (2000).


FINDINGS OF FACT

1.  The RO previously denied entitlement to service 
connection for hepatitis in a November 1979 rating decision.

2.  Evidence developed since the RO's November 1979 rating 
decision includes information not previously considered which 
bears directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for hepatitis.


CONCLUSIONS OF LAW

1.  The RO's November 1979 rating decision, which denied 
entitlement to service connection for hepatitis is final.  38 
U.S.C.A. § 7104 (West 1991).

2. Evidence submitted since the November 1979 rating decision 
in support of the appellant's application to reopen the claim 
for entitlement to service connection for hepatitis is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the RO denied entitlement to service 
connection for hepatitis in a November 1979 rating decision.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) - The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the CAVC or Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

The Board will consider whether new and material evidence has 
been submitted in accord with the holding in Hodge, supra.  
No prejudice to the appellant is exercised by the Board's 
appellate disposition herein because the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1998)

After a contemporaneous review of the record, the Board finds 
that the appellant has submitted new and material evidence 
such as to reopen his claim for service connection for 
hepatitis.  Although the veteran was hospitalized for 
treatment of hepatitis in service, the RO previously denied 
his application for service connection as the evidence then 
of record did not reflect a current diagnosis of hepatitis.  
In conjunction this application to reopen, however, a current 
diagnosis of hepatitis is indicated.  The veteran's October 
1999 VA examiner and the veteran's private doctor, A. Folch, 
M.D., both indicate that the veteran's currently manifests 
hepatitis.  The Board finds that these determinations are 
"new" since they were not available for review in 1979, and 
are "material" since they relate directly to the matter at 
hand.  Therefore, as the Board finds the medical evidence 
added to the record is "new and material" to the 
appellant's hepatitis claim, and the claim is reopened.  See 
38 C.F.R. § 3.156 (2000).


ORDER

The claim of entitlement to service connection for hepatitis 
is reopened; to this extent, the appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

The CAVC has also ruled that the fulfillment of the statutory 
duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Because 
the claim for service connection for hepatitis is reopened, 
the duty to assist attaches.

The veteran's service medical records indicate that he was 
hospitalized for viral hepatitis in August 1975.  In her 
October 1999 examination report, the VA examiner determined 
that the type of hepatitis that the veteran had in service 
was type A; in parenthetical, she noted that the veteran was 
positive for the hepatitis-A virus IgG antibody.  The VA 
examiner noted that the veteran has a current diagnosis of 
hepatitis-C, which is not a residual nor has any relation 
with the viral hepatitis diagnosed during active military 
service in 1975.  On the other hand, a February 2000 
statement by Dr. Folch notes that there was no diagnosis 
specifying which type of hepatitis the veteran suffered in 
service.  All through the years since discharge, he has 
undergone blood tests to screen his liver condition.  Dr. 
Folch noted that the veteran's last test, performed on 
December 16, 1999, demonstrates highly elevated liver tests.  
A positive HBCAB demonstrated hepatitis B infection of long-
standing, together with a reactive hepatitis A-Ig.  If not 
proven otherwise, this liver pathology is a result of lesions 
acquired in the Army.

VA has a duty to assess the credibility and weight to be 
given to evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). The Court has stated that while it is true that the 
[Board] is not free to ignore the opinion of the treating 
physician, the [Board] is certainly free to discount the 
credibility of the physician's statement."  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In the instant case, the Board 
observes that there has been no attempt to obtain pertinent 
treatment records from Dr. Folch as now required by the VCAA.  
Therefore, additional assistance is necessary.

In addition, the CAVC has held that where, as here, there is 
a wide diversity of medical opinion, the duty-to-assist 
requires that an additional examination be performed.  
Cousino v. Derwinski, 1 Vet. App. 536 (1991); Green, supra.  
In view of the conflicting medical opinions presented, the 
Board finds that a more comprehensive liver examination 
should be accomplished.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his liver disorder, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies. Copies of the medical records 
from all sources he identifies, including 
those developed by Dr. Folch, should then 
be requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.


2.  The RO must schedule the veteran for 
a VA examination by a board-certified 
specialist in the liver and biliary 
system, if available, who has not 
previously examined him.  All indicated 
tests, including a liver function test, 
should be conducted.  Therefore, the 
veteran's claims folder should be made 
available to and independently reviewed 
by the specialist prior to the 
examination.  The examiner should 
integrate the previous liver function 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's liver disorder.  
Based upon a review of the record and the 
examination, the specialist should:

	a. identify the type of hepatitis 
most likely manifested by the veteran 
during service; 

	b. identify the type of hepatitis 
that the veteran currently exhibits; and

c. indicate whether it is more 
likely, less likely or as likely as not 
that any such present hepatitis is 
related to that manifested in service 
either by way of incurrence or 
aggravation.

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the veteran's claims 
folder.

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001) and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  The RO should then re-adjudicate the 
veteran's claim of entitlement to service 
connection for hepatitis.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



